*198Upon a Rehearing January 25, 1912.
By the Court:
A decree was rendered in this cause on the 12th day of January, 1911, which, upon a petition to rehear, was set aside.
As said in the opinion disposing of the case on the former hearing, “the appellants set up their own title to the land in question in their answer, and made a fruitless effort to support it by evidence. They nowhere denied the trespasses committed and threatened by them, as charged in the bill, nor did they attempt to meet the charge of insolvency, fully sustained by the proof of appellees.”
Upon a careful consideration of the case upon the rehearing, the conclusion is irresistible that appellants not only failed to make out a prima facie title to the land upon which the trespasses were committed and threatened, but that their assertion of title is not bona fide; therefore they are not entitled, as has been' so earnestly pressed in argument, to a trial of the issue by jury. Moorman & Hurt v. City of Lynchburg, 73 S. E. 987.
For the reasons given and the authorities cited in this and in the opinion of this court filed at the former hearing of the case, the decree entered at that time is approved, and will be adhered to.

Affirmed.